Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Union on December 18, 2019. It is noted, however, that applicant has not filed a certified copy of the EP19461617.3 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: the specification recites “the print head will include a screen 26 located around (and that encapsulates) the heating block 20,” paragraph [0021]. The specification recites in other locations that the screen is preferably positioned around the heating block ([009], [0020]). While it is clear from the drawings that the screen is positioned around the heating block, it appears that the term “encapsulates” does not encompass what is depicted and in fact disclosed. The examiner suggests removal of this term from the disclosure is considered.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 7, 8, 13 are objected to because of the following informalities:  where “an internal cold zone” or “an internal hot zone” is first introduced, the following references to the same zones should recite “the internal cold zone” and/or “the internal hot zone,” rather than “the cold zone” or “the hot zone.” Appropriate correction is required.

Claim Interpretation
Claims 3, 7, and 10 recite “the screen is made of a material with high thermal radiation insulation capacity.” The specification provides that a material which meets this criteria includes metals such as 

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “encapsulates” in claims 2, 7, and 9 appears to be used by the claim, in light of the instant disclosure (e.g., Figures 1-3), to mean “mostly surrounds or covers,” or something similar, while the accepted meaning to one of ordinary skill in the art is “to enclose in or as if in a capsule,” (Merriam-Webster definition). The figures clearly depict the screen 26 open at least at the bottom end. The claim therefore is indefinite because the specification does not clearly redefine the term, and it is unclear whether one should rely on the illustrated depiction or the dictionary definition to interpret the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, US 2014/0159284 A1 (“Leavitt”) in view of Chapiro et al., US 2019/0299522 A1 (“Chapiro”) and Montgomery, US 2018/0333915 A1 (“Montgomery”).

Leavitt discloses a liquefier assembly for use in extrusion-based additive manufacturing systems ([0001]), which is a sub-component of a print head 18 in a system for printing 3D parts ([0022], Figs. 2A-2B). The liquefier assembly 64 includes liquefier tube 80, thermal sleeve 82, and nozzle 84 (Fig. 4). The liquefier assembly 64 receives filament from the filament guide mechanism 60, heats the filament in a hot zone along the liquefier tube 80, and extrudes melted filament through the nozzle 84 secured to the outlet end of the tube ([0042], [0047], [0052], [0053]).
  
    PNG
    media_image1.png
    780
    389
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    786
    504
    media_image2.png
    Greyscale


As to claim 1, Leavitt teaches a print head for 3D printers (print head 18) that comprises: (a) a head body, which includes an internal cold zone and an internal hot zone (backbone assembly 62, cold zone 128, hot zone 120, Figs. 2B-4 and 7, [0068]-[0069]); (b) a print nozzle (nozzle 84, Figs. 4-8); (c) a tube within the head body (liquefier tube 80, Figs. 4-5), wherein the tube is configured to receive and transport a printing material from a source within a 3D printer to the print nozzle (filament received by liquefier assembly 64 from guide tube 16 and filament drive mechanism 60 and extruded from nozzle 84 [0047], [0053]; Figs. 4, 6), wherein the tube (i) spans the cold zone and the majority of the hot zone (Figs. 6-7) and (ii) does not include any joints or locations at which separate tubes connect (liquefier tube 80, Fig. 5); and (d) a heating block (thermal sleeve 82, Fig. 4), wherein the heating block is attached within the internal hot zone (Fig. 7) and directly to the print nozzle (Fig. 7). 
Leavitt depicts the tube 80 spanning the majority of the hot zone 120, but the outlet end 96 of tube 80 stops at a distance after entering the nozzle, before reaching the end of the region 120 depicted in Fig. 7. Leavitt therefore is silent as to the tube spanning the hot zone.
Chapiro teaches a nozzle 10 for dispensing a printer filament in a 3D printing system (Figs. 1, 2, 4, 10c), including a filament guide tube 283 (Figs. 10b-10c) which passes continuously through a cooling chamber 290, a radiative chamber 278 with heating element 286, and the nozzle end 102 (Figs. 10b-10c). The filament guide tube can essentially operate as the tip of the nozzle during printing operations ([0139]), reducing the need for a separate nozzle or extruder tip. 

    PNG
    media_image3.png
    556
    706
    media_image3.png
    Greyscale


The thermal sleeve taught by Leavitt is attached within the internal hot zone, and Leavitt discloses other suitable configurations for heating blocks can be used ([0052]), however Leavitt is silent as to the heating block being attached to the head body. 
Montgomery teaches an extrusion head for a three-dimensional printer including a feed tube 104 for receiving and transporting filament material, a heater 102, and a nozzle 103 ([0045]-[0046]; Figs. 1, 4, 9). The heater 102 is thermally coupled with the downstream portion of the feed tube 104 for heating a filament within the tube ([0047], Fig. 9). The heater 102 is attached to a head body (“cooler”) 101 and connected to the nozzle 103 (Figs. 1, 4, 9, 10, 17). With the design proposed by Montgomery, the thin-walled tube does not need to function as a structural member and can be partially or completely relieved of mechanical loading, and therefore the wall thickness of the tube can be reduced to improve its thermal isolation performance ([0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element taught by Leavitt to be attached to the head body as taught by Montgomery in order to relieve the tube of mechanical loading.

As to claim 2, Leavitt further discloses a screen that is positioned around and that encapsulates the heating block (heat shield 70 with tip shield 71; Figs. 3-4, 8). 

As to claim 3, Leavitt is silent as to the material of the heat shield 70 and therefore is silent as to the heat shield 70 being made of a material with high thermal radiation insulation capacity, however Leavitt discloses the tip shield 71 is fabricated from one or more metallic materials such as stainless steel ([0077]) and that the tip shield 71 blocks radiation from the bulk of the liquefier assembly 64 from reaching the 3D part under construction. 
Since Leavitt proposes the use of stainless steel for the tip shield 71, one of ordinary skill in the art would find it obvious to use the same material for the heat shield 70, and stainless steel is cited by Applicant as an example of a material with high thermal radiation insulation capacity ([0021]). Leavitt therefore teaches the screen is made of a material with high thermal radiation insulation capacity.

As to claim 6, Leavitt teaches one or more vents that are positioned and configured to deliver air flow to a portion of the tube that resides within the cold zone (openings in backbone assembly 62, Figs. 3-4).

As to claim 8, Leavitt in view of Chapiro and Montgomery teaches all of the limitations of the claim as set forth above for claim 1, and Leavitt further teaches a 3D printer (additive manufacturing system 10 for printing 3D parts, Fig. 1, [0029]).

As to claim 9, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 8 as set forth above, and Leavitt teaches the remainder of the claim limitations as set forth above for claim 2.

As to claim 10, Leavitt teaches the remainder of the claim limitations as set forth above for claim 3.

As to claim 13, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 8 as set forth above, and Leavitt teaches the remainder of the claim limitations as set forth above for claim 6.

Claims 4-5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt, US 2014/0159284 A1 (“Leavitt”) in view of Chapiro and Montgomery, as applied to claims 1 and 8 above, and further in view of Migliori et al., US 2020/0079014 (“Migliori”).

As to claim 4, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 1 as set forth above. Leavitt teaches the tube and print nozzle are connected together at the outlet end of the tube (Figs. 5-6), however Leavitt is silent as to the tube and the print nozzle are integrally formed together from a single piece of material.
Migliori teaches a print head for use in an extrusion-based additive manufacturing system which includes a liquefier assembly 139 for use in print head 18, comprising a liquefier tube 142 coupled to a nozzle 144 ([0007]-[0008], Fig. 3A). A heater 141 is positioned at the lower longitudinal region of the liquefier assembly to heat the feedstock or filament into a molten pool within the liquefier tube 142 ([0035]). The liquefier tube compositionally comprises a metallic material such as stainless steel ([0034]). Migliori teaches the extrusion tip 144 may be secured to the liquefier tube 142 in a variety of manners, including welding, and may be fabricated from one or more materials configured to withstand the thermal environment of a build chamber and print head without thermal degradation for a suitable operational life, such as stainless steel ([0034]). Since Migliori teaches the tube and nozzle can be made of the same material and attached in a permanent fashion (welding), one of ordinary skill in the art would find it obvious that the tube and print nozzle may be integrally formed together from a single piece of material. Doing so would reduce the number of separate pieces and therefore joints in the system, eliminate the need for welding the pieces together, and eliminate the need for weld repairs.
Furthermore, when the difference between the prior art and the claimed structure is a matter of making integral the two-piece welded tube and nozzle construction, the courts have held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04(V)(B)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connected liquefier tube and nozzle taught by Leavitt with the integrally formed tube and nozzle taught by Migliori in order to minimize the number of separate pieces and joints in the system and because such a modification would constitute a simple substitution of one known element for another to obtain predictable results.

As to claim 5, Leavitt teaches the tube is made from a metallic material (thermally conductive material such as stainless steel, [0049]). Leavitt is silent as to the material of the connected nozzle. 
Migliori teaches the extrusion tip may be made from one or more metallic materials which can withstand the thermal environment of a build chamber and print head without thermal degradation for a suitable operational life, such as stainless steel ([0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metallic material such as stainless steel as taught by Migliori as the material of choice for the nozzle taught by Leavitt in order to realize the benefits of a material which can withstand the thermal environment of a build chamber and print head without thermal degradation for a suitable operational life. 

As to claim 7, and as set forth in the previous section for claims 1-3 and 6, Leavitt in view of Chapiro and Montgomery teaches a print head for 3D printers that comprises: 
(a) a head body, which includes an internal cold zone and an internal hot zone; 
(b) a print nozzle; 
(c) a tube within the head body, wherein (i) the tube is configured to receive and transport a printing material from a source within a 3D printer to the print nozzle, (ii) the tube spans the cold zone and the hot zone and does not include any joints or locations at which separate tubes connect; 

(e) a screen that is positioned around and that encapsulates the heating block, wherein the screen is made of a material with high thermal radiation insulation capacity; and
(f) one or more vents that are positioned and configured to deliver air flow to a portion of the tube that resides within the cold zone.
Leavitt is silent as to (iii) the tube and the print nozzle are integrally formed together from a single piece of metallic material.
As set forth above for claims 4 and 5, Migliori teaches (iii) the tube and the print nozzle are integrally formed together from a single piece of metallic material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connected liquefier tube and nozzle taught by Leavitt with the integrally formed metallic tube and nozzle taught by Migliori, motivated by a reduced number of system components and joints, and the use of a material such as stainless steel which can withstand the thermal environment of a build chamber and print head without thermal degradation for a suitable operational life. Furthermore, such a modification would constitute a simple substitution of one known element for another to obtain predictable results.

As to claim 11, Leavitt in view of Chapiro and Montgomery teaches the limitations of claim 8 as set forth above, and Migliori teaches the remainder of the claim limitations as set forth above for claim 4.

As to claim 12, Migliori teaches the remainder of the claim limitations as set forth above for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754